DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  Support for structure can be found in claim 39 (the other claims being dependent on claim 39, via a processor and storage medium tangibly storing thereon program logic etc.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This is not a rejection, but an analysis section required by the USPTO whenever a claim MAY invoke 112f.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-50 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Phillips et al. (US 20110055256 A1, published: 3/3/2011).
Claim 31:  Phillips teaches a method comprising:
receiving, by a processor (processor [Phillips, 0194]), user input information via a human-machine conversation interface (if the user says something like "restaurants in Cambridge Mass." [Phillips, 0104, FIG. 7b]);
displaying, by the processor, a response result, the response result generated based on the user input information (there is also a text box 722 which shows the words recognized by the system [Phillips, 0104, FIG. 7b]);
displaying, by the processor, a function identifier in response to a second user input, the function identifier associated with a service function and configured to respond to the user input information (the determined action 720 is shown in a box which allows the user to click on the down arrow or other icon to see other action choices (if the user wants to send email about "restaurants in Cambridge Mass." for example) [Phillips, 0104, FIG. 7b]); and
determining, by the processor, a target function identifier based on a third user input, the target function identifier indicating a service function for responding to the user input information (boxes 726 and 728 show alternate choices from the speech recognizer. The user may click on one of these items to facilitate carrying out the search based on a portion of the text in one of these boxes. Selecting box 726 or 728 may cause the text in the selected box to be exchanged with the text in text box 722 [Phillips, 0104, FIG. 7b]).
 
Claim 32:  Phillips teaches the method of claim 31.  Phillips further teaches the displaying a response result comprising: analyzing the user input information to obtain a system-specified service function corresponding to the user input information; responding to the user input information based on the system-specified service function; and displaying an output result generated by executing the system-specified service function (the next step 708 is to determine an appropriate action, such as by using a combination of words and tags [Phillips, 0103, FIG. 7a].  The user may click on one of these items to facilitate carrying out the search based on a portion of the text in one of these boxes [Phillips, 0104, FIG. 7b]).
 
Claim 33:  Phillips teaches the method of claim 32.  Phillips further teaches the analyzing the user input information to obtain a system-specified service function comprising displaying (the next step 708 is to determine an appropriate action, such as by using a combination of words and tags. The system may then optionally display an action-specific screen at a step 710, which may allow a user to alter text and actions at a step 712. Finally, the system performs the selected action at a step 714 [Phillips, 0103, FIG. 7a]).
 
Claim 34:  Phillips teaches the method of claim 33.  Phillips further teaches the function identifier corresponding to a service function for analyzing the user input information to obtain the system-specified service function corresponding to the user input information (the tags may include information about the input, such as that the input was a messaging input, an input indicating the user would like to place a call, an input for a search engine, and the like. The next step 708 is to determine an appropriate action, such as by using a combination of words and tags. The system may then optionally display an action-specific screen at a step 710, which may allow a user to alter text and actions at a step 712. Finally, the system performs the selected action at a step 714 [Phillips, 0103, FIG. 7a]).
 
Claim 35:  Phillips teaches the method of claim 31.  Phillips further teaches the second user input comprising information selected from the group consisting of: text information input; voice information input; and an operation of a user received at the human-machine conversation interface (this text box 722 may allow the user to alter the text by speaking, or by using the keypad, or by selecting among alternate choices from the speech recognizer [Phillips, 0104, FIG. 7b]).

Claim 36:  Phillips teaches the method of claim 35.  Phillips further teaches the displaying the function identifier in response to the second user input comprising: if the text information of the second user input comprises a specified phrase, displaying a function identifier designated by the specified phrase; if the voice information of the second user input comprises a specified sound, displaying a function identifier designated by the specified sound; if the second user input comprises a specified operation of the user on the human-machine conversation interface, displaying a function identifier designated by the specified operation (the process depicted in FIG. 7A may start at step 702 to recognize user input, resulting in the words, numbers, text, phrases, commands, and the like that the user spoke. Optionally at a step 704 user input may be tagged with tags which help determine appropriate actions.  The system may then optionally display an action-specific screen at a step 710, which may allow a user to alter text and actions at a step 712 [Phillips, 0103, FIG. 7a].  This text box 722 may allow the user to alter the text by speaking, or by using the keypad, or by selecting among alternate choices from the speech recognizer [Phillips, 0104, FIG. 7b]).
 
Claim 37:  Phillips teaches the method of claim 31.  Phillips further teaches the function identifier comprising textual information describing the service function corresponding to the function identifier, the textual information displayed near the function identifier ([Phillips, FIG. 7b]; Examiner's Note: as illustrated in FIG. 7b).
 
Claim 38:  Phillips teaches the method of claim 37.  Phillips further teaches the determining a target function identifier based on the third user input comprising: receiving the textual information input by a user (this text box 722 may allow the user to alter the text by speaking, or by using the keypad, or by selecting among alternate choices from the speech recognizer [Phillips, 0104, FIG. 7b]); and activating a corresponding service function to respond to the user input information, the corresponding service function activated based on the textual information (the system may then optionally display an action-specific screen at a step 710, which may allow a user to alter text and actions at a step 712. Finally, the system performs the selected action at a step 714 [Phillips, 0103, FIG. 7a]).
 
Claim 39:  Phillips teaches an electronic device comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor (the methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor.  The processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere [Phillips, 0194]), the stored program logic comprising:
logic, executed by the processor, for receiving user input information via a human-machine conversation interface (if the user says something like "restaurants in Cambridge Mass." [Phillips, 0104, FIG. 7b]),
logic, executed by the processor, for displaying a response result, the response result generated based on the user input information (there is also a text box 722 which shows the words recognized by the system [Phillips, 0104, FIG. 7b])
logic, executed by the processor, for displaying a function identifier in response to a second user input, the function identifier associated with a service function and configured to respond to the user input information (the determined action 720 is shown in a box which allows the user to click on the down arrow or other icon to see other action choices (if the user wants to send email about "restaurants in Cambridge Mass." for example) [Phillips, 0104, FIG. 7b]), and
logic, executed by the processor, for determining a target function identifier based on a third user input, the target function identifier indicating a service function for responding to the user input information (boxes 726 and 728 show alternate choices from the speech recognizer. The user may click on one of these items to facilitate carrying out the search based on a portion of the text in one of these boxes. Selecting box 726 or 728 may cause the text in the selected box to be exchanged with the text in text box 722 [Phillips, 0104, FIG. 7b]).
 
Claim 40:  Phillips teaches the electronic device of claim 39.  Phillips further teaches the logic for displaying a response result comprising: logic, executed by the processor, for analyzing the user input information to obtain a system-specified service function corresponding to the user input information, logic, executed by the processor, for responding to the user input information based on the system-specified service function, and logic, executed by the processor, for displaying an output result generated by executing the system-specified service function (the next step 708 is to determine an appropriate action, such as by using a combination of words and tags [Phillips, 0103, FIG. 7a].  The user may click on one of these items to facilitate carrying out the search based on a portion of the text in one of these boxes [Phillips, 0104, FIG. 7b]).
 
Claim 41:  Phillips teaches the electronic device of claim 40.  Phillips further teaches the logic for analyzing the user input information to obtain a system-specified service function comprising: logic, executed by the processor, for displaying at least one function identifier corresponding to a service function (the next step 708 is to determine an appropriate action, such as by using a combination of words and tags. The system may then optionally display an action-specific screen at a step 710, which may allow a user to alter text and actions at a step 712. Finally, the system performs the selected action at a step 714 [Phillips, 0103, FIG. 7a]).
 
Claim 42:  Phillips teaches the electronic device of claim 41.  Phillips further teaches the function identifier corresponding to a service function for analyzing the user input information to obtain the system-specified service function corresponding to the user input information (the tags may include information about the input, such as that the input was a messaging input, an input indicating the user would like to place a call, an input for a search engine, and the like. The next step 708 is to determine an appropriate action, such as by using a combination of words and tags. The system may then optionally display an action-specific screen at a step 710, which may allow a user to alter text and actions at a step 712. Finally, the system performs the selected action at a step 714 [Phillips, 0103, FIG. 7a]).
 
Claim 43:  Phillips teaches the electronic device of claim 39.  Phillips further teaches the second user input comprising information selected from the group consisting of: text information; voice information; and an operation of a user received at the human-machine conversation interface (this text box 722 may allow the user to alter the text by speaking, or by using the keypad, or by selecting among alternate choices from the speech recognizer [Phillips, 0104, FIG. 7b]).
 
Claim 44:  Phillips teaches the electronic device of claim 43.  Phillips further teaches the logic for displaying the function identifier in response to the second user input comprising: logic, executed by the processor, for, if the text information of the second user input comprises a specified phrase, displaying a function identifier designated by the specified phrase, logic, executed by the processor, for, if the voice information of the second user input comprises a specified sound, displaying a function identifier designated by the specified sound, logic, executed by the processor, for, if the second user input comprises a specified operation of the user on the human-machine conversation interface, displaying a function identifier designated by the specified operation (the process depicted in FIG. 7A may start at step 702 to recognize user input, resulting in the words, numbers, text, phrases, commands, and the like that the user spoke. Optionally at a step 704 user input may be tagged with tags which help determine appropriate actions.  The system may then optionally display an action-specific screen at a step 710, which may allow a user to alter text and actions at a step 712 [Phillips, 0103, FIG. 7a].  This text box 722 may allow the user to alter the text by speaking, or by using the keypad, or by selecting among alternate choices from the speech recognizer [Phillips, 0104, FIG. 7b]).
 
Claim 45:  Phillips teaches the electronic device of claim 39.  Phillips further teaches the function identifier comprising textual information describing the service function corresponding to the function identifier, the textual information displayed near the function identifier ([Phillips, FIG. 7b]; Examiner's Note: as illustrated in FIG. 7b).
 
Claim 46:  Phillips teaches the electronic device of claim 45.  Phillips further teaches the logic for determining a target function identifier based on the third user input comprising: logic, executed by the processor, for receiving the textual information input by a user (this text box 722 may allow the user to alter the text by speaking, or by using the keypad, or by selecting among alternate choices from the speech recognizer [Phillips, 0104, FIG. 7b]), and logic, executed by the processor, for activating a corresponding service function to respond to the user input information, the corresponding service function activated based on the textual information (the system may then optionally display an action-specific screen at a step 710, which may allow a user to alter text and actions at a step 712. Finally, the system performs the selected action at a step 714 [Phillips, 0103, FIG. 7a]).
 
Claim 47:  Phillips teaches a non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor (the methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor.  The processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere [Phillips, 0194]), the computer program instructions defining the steps of:
receiving user input information via a human-machine conversation interface (if the user says something like "restaurants in Cambridge Mass." [Phillips, 0104, FIG. 7b]);
displaying a response result, the response result generated based on the user input information (there is also a text box 722 which shows the words recognized by the system [Phillips, 0104, FIG. 7b]);
displaying a function identifier in response to a second user input, the function identifier associated with a service function and configured to respond to the user input information (the determined action 720 is shown in a box which allows the user to click on the down arrow or other icon to see other action choices (if the user wants to send email about "restaurants in Cambridge Mass." for example) [Phillips, 0104, FIG. 7b]); and
determining a target function identifier based on a third user input, the target function identifier indicating a service function for responding to the user input information (boxes 726 and 728 show alternate choices from the speech recognizer. The user may click on one of these items to facilitate carrying out the search based on a portion of the text in one of these boxes. Selecting box 726 or 728 may cause the text in the selected box to be exchanged with the text in text box 722 [Phillips, 0104, FIG. 7b]).
 
Claim 48:  Phillips teaches the computer-readable storage medium of claim 47.  Phillips further teaches the displaying a response result comprising: analyzing the user input information to obtain a system-specified service function corresponding to the user input information; responding to the user input information based on the system-specified service function; and responding to the user input information based on the system-specified service function (the next step 708 is to determine an appropriate action, such as by using a combination of words and tags [Phillips, 0103, FIG. 7a].  The user may click on one of these items to facilitate carrying out the search based on a portion of the text in one of these boxes [Phillips, 0104, FIG. 7b]).
 
Claim 49:  Phillips teaches the computer-readable storage medium of claim 48.  Phillips further teaches the analyzing the user input information to obtain a system-specified service function comprising: displaying at least one function identifier corresponding to a service function (the tags may include information about the input, such as that the input was a messaging input, an input indicating the user would like to place a call, an input for a search engine, and the like. The next step 708 is to determine an appropriate action, such as by using a combination of words and tags. The system may then optionally display an action-specific screen at a step 710, which may allow a user to alter text and actions at a step 712. Finally, the system performs the selected action at a step 714 [Phillips, 0103, FIG. 7a]).

Claim 50:  Phillips teaches the computer-readable storage medium of claim 49.  Phillips further teaches the function identifier corresponding to a service function for analyzing the user input information to obtain the system-specified service function corresponding to the user input information (the tags may include information about the input, such as that the input was a messaging input, an input indicating the user would like to place a call, an input for a search engine, and the like. The next step 708 is to determine an appropriate action, such as by using a combination of words and tags. The system may then optionally display an action-specific screen at a step 710, which may allow a user to alter text and actions at a step 712. Finally, the system performs the selected action at a step 714 [Phillips, 0103, FIG. 7a]).

Additional References
Displaying recommendations based on user input:
Weng et al. (US 20100057463 A1, published: 3/4/2010)
Scott et al. (US 20170289766 A1, published: 10/5/2017)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145